DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jarchau (US 7,243,865) in view of Gansmuller (US 2013/0010569).
Regarding claim 1, Jarchau discloses a nozzle assembly comprising: 
a nozzle mount (8, 1) with a first end (inlet end) having a first opening (13) and a second end (10) having a second opening (5), the nozzle mount (8, 1) having a bore therein that extends from the first opening to the second opening (Figure 2); and a diamond orifice (2) configured to fit within the bore (Figure 2), the diamond orifice being retained within the bore of the nozzle mount (Figure 2),  but fails to disclose the diamond orifice having a non-circular opening and positioned within the bore such that a fluid entering the first end of the nozzle mount exits the second end of the nozzle mount through the non-circular opening of the diamond orifice.
Gansmuller discloses a device that includes a diamond orifice (70) having a non-circular opening (Figures 6 and 7, the opening is a slit; Paragraph 56, the opening may be slot-shaped, eye-shaped, cat eye-shaped, elliptically-shaped, triangular, square, rectangular, in the shape of any other polygon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jarchau with the disclosures of Gansmuller, replacing the diamond orifice of Jarchau with that of Gansmuller, thereby providing an orifice that has a non-circular opening (Gansmuller, Figures 6 and 7 and Paragraph 56), in order to provide for a desired distribution, as disclosed by Gansmuller (Paragraphs 55-57).
Jarchau in view of Gansmuller further discloses a device wherein the opening is positioned within the bore (Jarchau) such that a fluid entering the first end of the nozzle mount exits the second end of the nozzle mount through the non-circular opening of the diamond orifice (The structure provides for fluid to go through the non-circular opening on its way to the exit).
Regarding claims 2-8 and 14- 20, Jarchau in view of Gansmuller discloses the nozzle assembly of claims 1 and 13, but fails to disclose wherein
when a pressurized stream of fluid flows through the nozzle assembly, the non-circular opening is configured to produce a fan- shaped stream of fluid with a fan angle ranging from 10 degrees to 90 degrees;
or when a pressurized stream of fluid flows through the nozzle assembly, the non-circular opening is configured to produce a fan- shaped stream of fluid with a fan angle ranging from 12 degrees to 18 degrees
or the non-circular opening is configured such that the fan-shaped stream of fluid exits the non-circular opening with equal force across an entire profile of the fan-shaped stream
or the nozzle mount and diamond orifice are configured to accommodate a constant fluid flow at a pressure of at least 20,000 psi for at least 200 hours
or the nozzle mount and diamond orifice are configured to accommodate a constant fluid flow at a pressure of at least 60,000 psi for at least 100 hours
or the nozzle mount and diamond orifice are configured to accommodate a constant fluid flow at a pressure of at least 94,000 psi for at least 20 hours
or after the constant fluid flow at a pressure of at least 94,000 psi for at least 20 hours, or at a pressure of at least 60,000 psi for at least 100 hours, there is no measurable change in the size of the non-circular opening.
Gansmuller discloses the general condition of optimizing the orifice alone or in combination with another component to mix fluids, produce shear and/or cavitation, and to provide for a desired distribution (Paragraphs 53-57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle configured as put forth in claims 2-8 or 14-20, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by the disclosures of Gansmuller to optimize the alone or in combination with another component, as claimed to mix fluids, produce shear and/or cavitation, and to provide for a desired distribution, as disclosed by Gansmuller (Paragraphs 53-57).
Regarding claims 9 and 21, Jarchau in view of Gansmuller discloses the nozzle assembly of claims 1 and 14, wherein the diamond orifice is disk-shaped and disposed within a circular bore (Jarchau, Figure 2).
Regarding claims 10 and 22, Jarchau in view of Gansmuller discloses the nozzle assembly of claims 1 and 13, wherein the diamond orifice is positioned closer to the second opening than to the first opening (Jarchau, Figure 2), and wherein the first opening is larger than the second opening (Jarchau, Figure 2).
Regarding claim 11, Jarchau in view of Gansmuller discloses the nozzle assembly of claim 1, wherein the diamond orifice is made from polycrystalline diamond (Column 3, lines 21-22).
Regarding claims 12 and 23, Jarchau in view of Gansmuller discloses the nozzle assembly of claims 1 and 13, wherein a shape of the non-circular opening is one of elliptical, oval, rectangular, rhomboid, and barbell-shaped (Gansmuller, Paragraph 56).
Regarding claim 13, Jarchau discloses a nozzle assembly comprising: 
a nozzle mount (8, 1) with a first end (inlet end) having a first opening (13) and a second end (outlet end) having a second opening (5), the nozzle mount having a bore therein that extends from the first opening to the second opening (Figure 2); and an orifice (2) made from a material with a greater than 9.0 hardness on the Mohs hardness scale(Column 3, lines 21-22, polycrystalline diamond), the orifice configured to fit within the bore (Figure 2), the orifice being retained within the bore of the nozzle mount (Figure 2), but fails to disclose the orifice having a non-circular opening and positioned within the bore such that a fluid entering the first end of the nozzle mount exits the second end of the nozzle mount through the non-circular opening of the orifice.
Gansmuller discloses a device that includes an orifice (70) having a non-circular opening (Figures 6 and 7, the opening is a slit; Paragraph 56, the opening may be slot-shaped, eye-shaped, cat eye-shaped, elliptically-shaped, triangular, square, rectangular, in the shape of any other polygon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jarchau with the disclosures of Gansmuller, replacing the orifice of Jarchau with that of Gansmuller, thereby providing an orifice that has a non-circular opening (Gansmuller, Figures 6 and 7 and Paragraph 56), in order to provide for a desired distribution, as disclosed by Gansmuller (Paragraphs 55-57).
Jarchau in view of Gansmuller further discloses a device wherein the opening is positioned within the bore (Jarchau) such that a fluid entering the first end of the nozzle mount exits the second end of the nozzle mount through the non-circular opening of the orifice (The structure provides for fluid to go through the non-circular opening on its way to the exit).
Regarding claims 24-26, Jarchau discloses an orifice comprising: a body made of diamond or from a material with a greater than 9.0 hardness on the Mohs hardness scale (Column 3, lines 21-22, polycrystalline diamond), but fails to disclose the body having a non-circular opening machined therein.
Gansmuller discloses a device that includes an orifice (70) having a non-circular opening (Figures 6 and 7, the opening is a slit; Paragraph 56, the opening may be slot-shaped, eye-shaped, cat eye-shaped, elliptically-shaped, triangular, square, rectangular, in the shape of any other polygon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jarchau with the disclosures of Gansmuller, providing the orifice with a non-circular opening (Gansmuller, Figures 6 and 7 and Paragraph 56), in order to provide for a desired distribution, as disclosed by Gansmuller (Paragraphs 55-57).
As to whether the opening is machined therein, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The opening is obvious from the prior art, as such the limitation is granted limited patentable weight.
Jarchau in view of Gansmuller fails to disclose a device wherein, when a pressurized stream of fluid is forced through the non-circular opening, the non- circular opening is configured to produce a fan-shaped stream of fluid with a fan angle ranging from 10 degrees to 90 degrees
or wherein, when a pressurized stream of fluid is forced through the non-circular opening, the non-circular opening is configured to produce a fan- shaped stream of fluid with a fan angle ranging from 12 degrees to 18 degrees
or wherein, after a constant fluid flow through the non- circular opening at a pressure of at least 94,000 psi for at least 20 hours, or at a pressure of at least 60,000 psi for at least 100 hours, there is no measurable change in the size of the non-circular opening.
Gansmuller discloses the general condition of optimizing the orifice alone or in combination with another component to mix fluids, produce shear and/or cavitation, and to provide for a desired distribution (Paragraphs 53-57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle configured as put forth in claims 24-26, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by the disclosures of Gansmuller to optimize the alone or in combination with another component, as claimed to mix fluids, produce shear and/or cavitation, and to provide for a desired distribution, as disclosed by Gansmuller (Paragraphs 53-57).
Regarding claim 27, Jarchau in view of Gansmuller discloses the orifice of claim 24, wherein the diamond orifice is made from polycrystalline diamond (Column 3, lines 21-22).
Regarding claim 28, Jarchau in view of Gansmuller discloses the orifice of claim 24, wherein a shape of the non-circular opening is one of elliptical, oval, rectangular, rhomboid, and barbell-shaped (Gansmuller, Paragraph 56).
Regarding claim 29, Jarchau in view of Gansmuller discloses the orifice of claim 24, wherein the orifice is disk-shaped (Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752